Citation Nr: 0618669	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-38 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left shoulder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nasopharyngitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastroesophageal 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2002 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  

A hearing was held on April 6, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
nasopharyngitis and for a gastroesophageal disorder as well 
as the merits of the veteran's claims for service connection 
for arthritis of the left shoulder and for a low back strain 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.

2.  An unappealed March 1995 rating decision denied service 
connection for degenerative arthritis of the left shoulder.

3.  The evidence received since the November 1996 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for arthritis of the left shoulder.

4.  An unappealed November 1996 rating decision most recently 
denied service connection for a low back strain.

5.  The evidence received since the March 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for a low back strain.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied entitlement 
to service connection for degenerative arthritis of the left 
shoulder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).

2.   The evidence received subsequent to the March 1995 
rating decision is new and material, and the claim for 
service connection for arthritis of the left shoulder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The November 1996 rating decision, which denied 
entitlement to service connection for a low back strain, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

4.   The evidence received subsequent to the November 1996 
rating decision is new and material, and the claim for 
service connection for a low back strain is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claims 
for service connection for arthritis of the left shoulder and 
for a low back strain.  VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claims for service connection for arthritis of the left 
shoulder and for a low back strain, and therefore, regardless 
of whether the notice requirements of the VCAA have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication. 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claims for service 
connection for arthritis of the left shoulder and for a low 
back strain were previously considered and denied by the RO 
in a rating decision dated in March 1995.  The RO also denied 
reopening the veteran's claim for service connection for a 
low back strain in a November 1996 rating decision.  The 
veteran was notified of those decisions and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In August 2001, the veteran essentially requested that his 
claim for service connection for arthritis of the left 
shoulder be reopened.  However, the April 2002 rating 
decision now on appeal denied reopening the veteran's claim 
for a left arm injury on the basis that new and material 
evidence had not been submitted.  In October 2002, the 
veteran also requested that his claim for service connection 
for a low back strain be reopened, but the November 2002 
rating decision similarly denied reopening the veteran's 
claim because he had not submitted new and material evidence.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application to 
reopen the claim for service connection for arthritis of the 
left shoulder, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

For applications to reopen filed after August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).


I.  Arthritis of the Left Shoulder

As previously noted, the March 1995 rating decision denied 
the veteran's claim for service connection for arthritis of 
the left shoulder.  In that decision, the RO noted that the 
veteran's service medical records were negative for 
complaints, treatment, or a diagnosis of degenerative 
arthritis of the left shoulder.  The RO observed that x-ray 
evidence of arthritis in the left shoulder was obtained 47 
years after the veteran's separation from service, which it 
found to be too remote.  As such, the RO determined that 
degenerative arthritis of the left shoulder was not incurred 
in or caused by service.  

The evidence associated with the claims file subsequent to 
the March 1995 rating decision includes private medical 
records, VA medical records, lay statements, and hearing 
testimony as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 1995 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for arthritis 
of the left shoulder.  This evidence is certainly new, in 
that it was not previously of record.  The Board also finds 
the June 2005 statement from a private physician to be 
material because it is so significant that it must be 
considered to fairly decide the merits of the claims.  In 
this regard, the Board notes that the June 2005 physician 
commented that the veteran's chronic left shoulder pain could 
be the result of the injuries he suffered during his military 
career.  As such, this new evidence provides a medical 
opinion addressing the etiology of the veteran's left 
shoulder pain.  Therefore, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for arthritis 
of the left shoulder.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.


II.  Low Back Strain

As discussed above, the March 1995 rating decision denied the 
veteran's claim for service connection for a low back strain.  
In that decision, the RO noted that the veteran was treated 
for low back pain several times during his period of service.  
However, the RO also observed that the service medical 
records were negative for a diagnosis based on those 
complaints and found that the complaints were acute and 
transitory, as there was no residual disability noted on his 
separation examination.  It was also noted that the veteran's 
diagnosis of a low back strain was too remote from his 
military service to establish service incurrence.  The 
November 1996 rating decision denied reopening the veteran's 
claim for service connection for a low back strain on the 
basis that new and material evidence had not been submitted.  
In particular, the RO noted that the evidence did not 
establish the diagnosis of a chronic disability in service or 
within one year of the veteran's discharge.  

The evidence associated with the claims file subsequent to 
the November 1996 rating decision includes private medical 
records, VA medical records, lay statements, and hearing 
testimony as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the November 1996 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a low back 
strain.  This evidence is certainly new, in that it was not 
previously of record.  The Board also finds the June 2005 
statement from a private physician to be material because it 
relates to an unsubstantiated fact necessary to substantiate 
the claim for service connection.  In this regard, the Board 
notes that the June 2005 private physician stated that the 
veteran's low back pain could be the result of injuries he 
sustained during his period of service.  This new evidence 
provides a medical opinion addressing the etiology of the 
veteran's current low back pain.  Therefore, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's previously denied claim for service connection 
for a low back strain.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of the left 
shoulder is reopened, and to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back strain is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To provide the veteran with a proper VCAA 
notification letter, to obtain additional treatment records, 
to afford the veteran a VA examination, and to allow for the 
initial consideration of additional evidence by the RO.

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board notes that the veteran was sent notice letters in 
October 2002 and September 2005 in connection with his 
application to reopen his claims for service connection for 
nasopharyngitis and for a gastroesophageal disorder.  
However, those letters did not specifically inform the 
veteran of the reasons his previous claims were denied.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006)  (VCAA requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
As those questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran's September 
2005 statement as well as his April 2006 testimony identified 
numerous physicians who have treated his claimed disorders.  
Although the evidence of record does include records from 
some of these health care providers, the Board notes that the 
majority of these treatment records are not associated with 
the claims file.  Nor does it appear that an attempt was made 
to obtain these medical records.  Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain and associate with the claims file any and all 
treatment records pertaining to arthritis of the left 
shoulder, a low back strain, nasopharyngitis, and a 
gastroesophageal disorder.

The Board further notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a low back strain.  The veteran 
submitted a statement in October 2004 requesting such an 
examination.  His service medical records do indicate that he 
sought treatment in May 1943 with complaints of lumbar back 
pain, and VA medical records dated from January 1953 to 
January 1954 document the veteran as having limited range of 
motion of the back as well as spasm, tenderness, and absent 
ankle jerk.  The treating physician listed his impression as 
a possible slipped disc.  Private medical records dated in 
June 1962 also noted that the veteran had injuries to his 
back in 1953, which had resulted in surgery.  In addition, 
the veteran's current treatment records show that he has 
sought treatment for back pain, and private medical records 
dated in April 1996 indicate that a MRI of the lumbar spine 
revealed some spinal stenosis.  He was also found to have 
compression fracture involving the L2 vertebral body in 
February 2003.  Thus, the evidence indicates that the veteran 
had symptomatology pertaining to his back in service and that 
a back disorder may exist currently.  However, the evidence 
of record in this case does not include a medical opinion 
addressing whether the veteran currently has a back disorder 
that is causally or etiologically related to his 
symptomatology in service or is otherwise related to his 
military service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any and all back 
disorders that may be present.  38 C.F.R. § 3.159(c)(4).

Lastly, the Board observes that additional evidence has been 
received, namely VA medical records, private medical records, 
and lay statements, which was not previously considered by 
the RO.  A Supplemental Statement of the Case (SSOC) was not 
issued, and the veteran did not submit a waiver of the RO's 
initial consideration of the evidence.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his 
application to reopen his claims for 
service connection for nasopharyngitis 
and for a gastroesophageal disorder as 
well as in connection with his claims 
for service connection for arthritis of 
the left shoulder and for a low back 
strain.  The letter should inform him 
of the information and evidence that is 
necessary to substantiate the claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claims.  The veteran 
should be provided with the definition 
of new and material evidence n effect 
as of August 29, 2001 as well as 
informed as to what evidence would be 
necessary to substantiate the element 
or elements required to establish 
service connection that were found 
insufficient in the previous denial of 
his claims  Kent, No. 04-181, slip op. 
at 10.   The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for 
arthritis of the left shoulder, a low 
back strain, nasopharyngitis, and a 
gastroesophageal disorder.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
treatment records using the names 
identified by the veteran in his 
September 2005 statement and April 2006 
hearing testimony.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and post-service 
treatment records.  He should identify 
all current back disorders, and for each 
disorder identified, the examiner should 
comment as to whether it is at least as 
likely as not that the disorder is 
causally or etiologically related to the 
veteran's symptomatology in service or 
is otherwise related to his military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations pertaining to each issue, 
including the version of 38 C.F.R. 
§ 3.156(a) in effect as of August 29, 
2001.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


